ORDER
PER CURIAM.
Appellant, Corey Love, (“movant”), appeals the judgment of the Circuit Court of St. Louis County overruling his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted, after a jury trial, of trafficking in the second degree, section 195.223, RSMo 1994. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.